Title: To George Washington from George Lewis, 25 August 1786
From: Lewis, George
To: Washington, George



Dr Sir
Bath 25th of August [17]86

By the particular request of Doctor Lemare, I have examin’d your houses at this place, and from the discription which the Doctor sayes you gave him of them he is induced to think you have been impos’d on[.] this supposition prompts him to wish of me an accurate and impartial discription of them, in there present situation. On viewing the houses I find them to be two of logs 19 by 17 each, hew’d inside and out, in hight what they call here, Story and half, cover’d wth long shingles, one of them floor’d above and below with a wall’d Cellar, which the Doctor sayes was intended for a Stable to contain nine horses; I think four might stand in it and no more; the other house has a floor above only, some stone under one end and side. The other logs

lay on the ground; this house has a Chimney but Slightly built, and from appearances must certainly burn the house whenever there is a warm fire made in the harth. in Short the houses are esteem’d badly built, and of bad timber. The Doctor call’d in a Workman to examine the work, who agreed in opinion that it was badly done.
I hope to have it in my power to pay you a visit with Mrs Lewis this fall, she is at this place for her health, and has receiv’d considerable benifit from the trip, and flatters herself another season will be the means of establishing her halth, she joins me in Love to my Aunt and yourself. Am Dr Sir with the warmest esteem and Afft. Yr

G. Lewis

